IN THE SUPREME COURT OF THE STATE OF DELAWARE

NEW CASTLE MOTORS, INC.,               §
                                       §      No. 208, 2014
      Defendant Below,                 §
      Appellant,                       §      Court Below—Superior Court
                                       §      of the State of Delaware in and
      v.                               §      for New Castle County
                                       §      C.A. No. N12C-01-219 FSS
NAKIRA DARDEN,                         §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: October 29, 2014
                          Decided: October 31, 2014

Before HOLLAND, RIDGELY, and VALIHURA, Justices.

                                  ORDER

      This 31st day of October 2014, the Court having considered this matter

after briefing and oral argument has concluded that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated

in the Superior Court’s decision dated March 27, 2014. In addition, the

parties are each directed to immediately notify the Bankruptcy Court by

letter about the Superior Court monetary judgment, the finality of this

proceeding and to file a copy of those letters with the Clerk of this Court.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                              BY THE COURT:


                              /s/ Randy J. Holland
                              Justice




                              2